Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered June 13, 1996, convicting him of murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt of felony murder and attempted robbery beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v Tam Phan, 225 AD2d 715; People v Lewis, 182 AD2d 777).
The sentence imposed was not excessive (see, People v Aro*429gundy, 112 AD2d 1003; People v Suitte, 90 AD2d 80, 86-87). Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.